Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a method of preventing illegal attack, comprising: when a user feature of a user is successfully identified, determining whether a living body detection result for the user feature indicates a failure or not; in a case where the living body detection result for the user feature indicates failure, when a feature ID of the user feature is not locked and a locking condition of the feature ID is satisfied currently, locking the feature ID; and in a case where the living-body detection result for the user feature indicates success, when the feature ID of the user feature is locked and an unlocking condition of the locked feature ID is satisfied currently, unlocking the locked feature ID.  More specifically, the prior art fails to disclose a biometric method that locks a feature ID (biometric body feature) when liveness detection fails and a locking condition (count relative to a threshold) is satisfied.
Regarding claim 8, the prior art fails to disclose or fairly suggest an electronic device comprising: a processor, a memory configured to store machine executable instructions executable by the processor, an internal bus, and a communication interface; wherein the processor, the communication interface and the memory communicate with each other via the internal bus, upon execution of the and a living body detection result for the user feature indicates failure, when a feature ID of the user feature is not locked and a locking condition of the feature ID is satisfied currently, lock the feature ID; and in a case where the user feature of the user is successfully identified, and a living body detection result for the user feature indicates success, when the feature ID of the user feature is locked and an unlocking condition of the locked feature ID is satisfied currently, unlock the locked feature ID.  More specifically, the prior art fails to disclose a biometric device that locks a feature ID (biometric body feature) when liveness detection fails and a locking condition (count relative to a threshold) is satisfied.
Dependent claims 2-7 and 9-14 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687